Citation Nr: 0941894	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 30, 1997, for 
the grant of service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Los Angeles, California (RO).

In a December 2000 decision, the Board remanded the issues of 
entitlement to an initial evaluation greater than 30 percent 
for posttraumatic stress disorder (PTSD) and entitlement to a 
compensable evaluation for a lumbar spine disorder.  On a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  However, in a November 2003 statement, the 
Veteran indicated that he would be satisfied with a 50 
percent evaluation for each of those service-connected 
disorders.  The Board notes that a 70 percent evaluation, 
from the date of the grant of service connection for PTSD, is 
in effect, and that a 60 percent evaluation for the Veteran's 
lumbar spine disorder was granted by a December 2004 rating 
decision.  Later, the Veteran's PTSD was assigned a 100 
percent disabling, effective the date of the grant of service 
connection.  As these grants constitute a full grant of the 
benefit sought on appeal, the issues are no longer before the 
Board. 


FINDING OF FACT

The Veteran's freestanding claim for an effective date prior 
to June 30, 1997, for the grant of service connection for 
PTSD is barred as a matter of law.





CONCLUSION OF LAW

The claim for an effective date prior to June 30, 1997, for 
the grant of service connection for PTSD is denied as a 
matter of law.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 
C.F.R. § 3.400 (2009); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to an effective date prior to 
June 30, 1997, for a grant of service connection for PTSD.  
Specifically, he asserts that the effective date for this 
issue should be when he first visited his local RO to file a 
claim in 1995, or in the alternative, his service separation 
in February 1973, as he was already affected by PTSD symptoms 
at that time.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b) (2) (i).

VA medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of a veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  Further, the mere presence of a 
disability does not establish intent on the part of a veteran 
to seek service connection for that condition.  See KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1995).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon, 12 
Vet. App. at 34-5; Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Service connection for PTSD was granted in a May 1999 rating 
decision, and a 30 percent initial evaluation assigned 
effective June 30, 1997.  By a June 2001 rating decision, the 
initial evaluation was increased to 50 percent, effective 
June 30, 1997, and to 70 percent, effective January 29, 2001.  
In a July 2001 statement, the Veteran indicated that the 
"PTSD should be from the date of application in 1995."  By 
a November 2001 rating decision, an earlier effective date 
for the grant of service connection for PTSD was denied.  In 
his February 2002 notice of disagreement, the Veteran wrote,

You have stated that PTSD was only good 
back to June 30, 1997.  I disagree with 
that decision.  How can I file a claim 
against PTSD when I never knew that I 
had the condition? . . . . Since 1973 I 
could hardly hold a job more than a 
month because of PTSD (which I did not 
know I had) and my back injury.

A statement of the case was issued in June 2002, but the 
record shows that the Veteran did not submit a VA Form 9, 
Substantive Appeal to the Board of Veterans' Appeals.  As the 
Veteran did not perfect an appeal to the November 2001 rating 
decision denying his claim for an earlier effective date for 
the grant of service connection for PTSD, that decision is 
final.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) (holding that pursuant to 38 
U.S.C. § 7105, a notice of disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA).

In October 2003, the Veteran submitted a claim for an 
effective date prior to June 30, 1997, for the grant of PTSD.  
The Veteran argued that the effective date for PTSD should 
"go back to 1972 because I had PTSD when I left the service.  
My case medical history shows quite clearly that something 
was very wrong and the VA failed to pick up on these 
symptoms."  For the reasons discussed below, the Board finds 
that the Veteran is not entitled to an effective date prior 
to June 30, 1997.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence. 
Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C.A. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See 38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2009); Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005) (holding that absent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) (finding that when a claim to reopen is successful 
and the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen); see also 
Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  

While the Veteran asserted that the effective date of PTSD 
should be earlier than that currently assigned, neither he 
nor his representative have asserted that the May 1999 rating 
decision assigning the effective date of June 30, 1997, 
contained CUE.  As there is no claim of CUE in the May 1999 
rating decision, the Veteran's challenge to the effective 
date for the grant of PTSD is barred as a matter of law.  See 
Rudd, 20 Vet. App. at 297 (holding that a freestanding claim 
for earlier effective dates vitiates the rule of finality).

Since the prior rating decision of May 1999 is final, by law, 
the Veteran's current freestanding claim for an earlier 
effective date for the grant of PTSD must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the 
law and not the evidence is dispositive, the claim should be 
denied on the ground of lack of legal merit).

The Veterans Claims Assistance Act of 2000, codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  However, the United States 
Court of Appeals for Veterans Claims has held that when the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim, the above provisions are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim. Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).





ORDER

An effective date prior to June 30, 1997, for the grant of 
service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


